Clifford F. Brown, J.,
concurring in judgment only. I am constrained to concur with the majority due to the unfortunate absence from the record of Dr. DeFronzo’s report, as explained in footnote 1 of today’s decision. Had this report been before this court, the result of this case most likely would have been very different, as it appeared to be the only report which satisfied the Anderson test. Thus, it would have constituted the sole item of evidence upon which the commission could properly have based a decision. Without this crucial report, today’s decision to deny relator’s writ is virtually inevitable.